DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 December 2022 have been fully considered but they are not persuasive.
Applicant argues Little does not disclose the robotic apparatus being self-propelled or used offshore and the claims are therefore allowable. Examiner respectfully disagrees. Little discloses the robotic apparatus being truck mounted (Little, ¶ [0045]) which would make the apparatus self-propelled.
With regards to the “offshore” arguments, Applicant’s arguments rely on language solely recited in preamble recitations in claims 43 and 54. When reading the preamble in the context of the entire claim, the recitation of “offshore” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Specifically, the language related to offshore is intended use language that the apparatus of Little is capable of performing. For the amendment to be given more weight applicant needs to include structure directed specifically to the offshore use.
The 112(b) rejections are withdrawn due to amendments.
The double patenting rejection is withdrawn due to the filing of a Terminal Disclaimer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43-44, 47-48, 51, 53-55, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little (US 2016/0201408).
With respect to claim 43: Little discloses a self-propelled robotic apparatus (“truck mounted” would make the apparatus self-propelled; ¶ [0045]) for performing offshore drill floor operations (Fig. 1a can be used offshore), comprising: 
- a support arrangement (41, 42, 50, vehicle in ¶ [0045], vehicle that tows 50 in ¶ [0047]) having an onboard electric power supply including a battery (44, ¶ [0043-44, 0047, 0052]; the truck has a battery and electric power); 
- at least one manipulator arm (22; ¶ [0008, 0028]) configured for coupling to the support arrangement (Fig. 1a), the least one manipulator arm is configured to carry an end effector (24; ¶ [0006-08, 0038]) configured to manipulate tubing, tools or equipment in order to perform a predetermined drill floor operation (¶ [0006-08, 0039]); 
- wherein the support arrangement is configured to move across an offshore drill floor (¶ [0006-08, 0047, 0052]), and the movement is powered by the onboard power supply (¶ [0047, 0052]).
	With respect to claim 44: Little further discloses the onboard power supply provides power for moving on the drill floor (¶ [0047, 0052]).
With respect to claim 47: Little further discloses the onboard power supply provides power for the apparatus to move between a storage position and a deployed position (¶ [0042-43, 0049]).
With respect to claim 48: Little further discloses the apparatus may be configured to move between the storage position and the deployed position via one or more intermediate locations disposed on the drill floor (¶ [0042-43, 0049]; arm moves between different positions on the drill floor).
With respect to claim 51: Little further discloses an onboard hydraulic power system (¶0037, 0042]) receiving from external hydraulic lines hydraulic power required by the least one manipulator arm for performing a predetermined work task (¶ [0042, 0025]; line from hydraulic power unit external to arm).
With respect to claim 53: Little further discloses the battery is a rechargeable battery (44, ¶ [0043-44, 0047, 0052]; the truck has a battery and electric power).
With respect to claim 54: Little discloses a self-propelled robotic apparatus (“truck mounted” would make the apparatus self-propelled; ¶ [0045]) for performing offshore drill floor operations (Fig. 1a can be used offshore), comprising: 
- a support arrangement (41, 42, 50, vehicle in ¶ [0045], vehicle that tows 50 in ¶ [0047]) configured to move the apparatus across the offshore drill floor (¶ [0045, 0047, 0052]); 
- at least one manipulator arm (22; ¶ [0008, 0028]) configured for coupling to the support arrangement (Fig. 1a), the least one manipulator arm is configured to carry an end effector (24; ¶ [0006-08, 0038]) configured to manipulate tubing, tools or equipment in order to perform a predetermined drill floor operation (¶ [0006-08, 0039]); 
- a visual sensor (¶ 0081]) arrangement formed as a camera system (¶ [0081]) operatively associated with a machine vision system (¶ [0081]); 
- wherein the machine vision system being operatively associated with a machine learning system configured to control apparatus motions to perform given tasks (¶ 0080-81, 0096]).
With respect to claim 55: Little further discloses:
- a control system (Fig. 6) configured for using compliant motion control (¶ [0080-82]); 
- wherein the control system is configured to apply supervised learning through which the apparatus is guided through a number of predefined sequences and thereby learn to perform new tasks and operations (¶ [0080-82]).
With respect to claim 60: Little further discloses the control system receives input from a sensor arrangement and is configured to perform inspection of tools (¶ [0085]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-57 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Little as applied to claims 54 and 55 above, and further in view of Botnan (US 2021/0002995).
With respect to claim 56: Little further discloses a visual sensor arrangement (¶ [0080-81]). Little does not disclose the visual sensor arrangement is operatively associated with a personnel detection and protection system for detecting the presence of human operators, wherein personnel detection and protection system is configured to issue a detection signal to be sent to a controller, wherein controller is adapted to issue a stop command or movement command to move away from the detected personnel.
Botnan teaches a sensor arrangement is operatively associated with a personnel detection and protection system for detecting the presence of human operators, wherein personnel detection and protection system is configured to issue a detection signal to be sent to a controller, wherein controller is adapted to issue a stop command or movement command to move away from the detected personnel (¶ [0098, 0222]. It would be obvious to one having ordinary skill in the art before the effective filing date to combine the personnel detection and protection system of Botnan with the invention of Little since doing so would protect the personnel from injuries (Botnan ¶ [0098, 0222]).
With respect to claim 57: Little discloses the visual sensor arrangement includes proximity sensors, movement sensors, or thermals sensors (¶ [0081]). Little does not disclose the sensors are for detecting personnel. Botnan teaches the visual sensor arrangement includes sensors for detecting personnel (¶ [0222]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the personnel sensors of Botnan with the invention of Little since doing so would protect the personnel from injuries (Botnan ¶ [0098, 0222]).
With respect to claim 61: Little further discloses the control system receives input from a sensor arrangement (¶ [0081]). Little does not disclose the control system is configured to perform identification operation, including - reading of ID codes, or - recognition of objects. Botnan teaches a sensor arrangement is operatively associated with a personnel detection and protection system for detecting the presence of human operators near a recognized object (¶ [0098, 0222]. It would be obvious to one having ordinary skill in the art before the effective filing date to combine the personnel detection and protection system of Botnan with the invention of Little since doing so would protect the personnel from injuries (Botnan ¶ [0098, 0222]).
With respect to claim 62: Botnan from the combination of Little and Botnan further teaches the control system is configured for personnel detection (¶ [0098, 0222]).

Allowable Subject Matter
Claims 45-46, 49, and 52 are allowed.
Claims 50 and 58-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672